Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-19-00390-CR

                                        Lawrence CLOUD,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 379th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018CR10736
                              Honorable Ron Rangel, Judge Presiding

PER CURIAM

Sitting:         Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice

Delivered and Filed: July 24, 2019

DISMISSED FOR LACK OF JURISDICTION

           A jury found Lawrence Cloud guilty of unlawful possession of a firearm and assessed

punishment at eight years in prison. Cloud filed a notice of appeal. However, the trial court

deferred pronouncing sentence pending an evaluation of Cloud’s competence. Sentence has not

yet been imposed or suspended in open court, and counsel has filed a motion to withdraw the

appeal. We grant the motion and dismiss this appeal for lack of jurisdiction.

                                                  PER CURIAM

Do not publish